Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

         


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.



         Claims 1, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (U.S. PG-Publication # 2018/0159935), in view of Xu et al. (U.S. PG-Publication # 2019/0132717).


          Consider claims 1, 8, 15 and 19, Cavalcanti et al. clearly disclose a Vehicle-to-Everything (V2X) service configuration method, comprising:
        acquiring V2X configuration information sent by a plurality of public land mobile networks (PLMNs), wherein the V2X configuration information is used for instructing a user equipment (UE) to receive a V2X service in the plurality of PLMNs (fig. 5, par. 43 (a V2X UE can be pre-configured by a home public land mobile network (HPLMN) with information to identify and authorize the V2X UE to start a V2X operation)) and comprises V2X configuration information in a serving PLMN and V2X configuration information in a non-serving PLMN (A: fig. 5 (HPLMN, VPLMN/Local PLMN), par. 43); and 
        sending the V2X configuration information to the UE (fig. 5 (3.), par. 45 (In action 3) the V2X Prose Function (HPLMN) sends to the V2X UE a V2X registration response and V2X operation configuration information));
        wherein the acquiring V2X configuration information sent by a plurality of PLMNs through one of the following manners:
        acquiring the V2X configuration information through a public network element: or         
a V2X UE can be pre-configured by a home public land mobile network (HPLMN) with information to identify and authorize the V2X UE to start a V2X operation)).
          However, Cavalcanti et al. do not specifically disclose acquiring V2X configuration information sent by a plurality of public land mobile networks. 
          In the same field of endeavor, Xu et al. clearly show:   
          acquiring V2X configuration information sent by a plurality of public land mobile networks (PLMNs) (fig. 5A, par. 56 (the V2X subscription information may comprise a flag indicating whether a specific Access Point Name (APN) is to be used for V2X communication service. Said message may also include the PLMN IDs to be used for V2X service. For example, this may be used when the operator designates a PLMN ID to be used only for V2X communication service. In an embodiment, the UE's 110 V2X subscription information indicates that the UE 110 is allowed to use the V2X communication service), par. 60 (the connection request message is for the V2X communication service. In such case, the terminal device 110 may, after receiving the connection response message (block 514), communicate with the radio communication system, wherein the communication comprises acquiring at least one message from the radio communication system, the at least one message causing the terminal device 110 to configure with at least one cell configured to provide radio resources for the V2X communication service)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show acquiring V2X configuration information sent by a plurality of public land mobile networks, as taught by Xu, so that the system can run efficiently.





         Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (U.S. PG-Publication # 2018/0159935), in view of Xu et al. (U.S. PG-Publication # 2019/0132717), and in view of Kim et al. (U.S. PG-Publication # 2018/0242115).


          Consider claim 28, and as applied to claim 1 above, Cavalcanti et al. clearly disclose the device as described.
          However, Cavalcanti et al. do not specifically disclose TMGI.. 
          In the same field of endeavor, Kim et al. clearly show:                   
          wherein the V2X configuration information comprises a temporary mobile subscriber identity (TMGI) (par. 178 (If V2X message transmission control is performed using MBMS, MBMS service reception related information (e.g., TMGI, etc.) is required to be provided to the UE)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show TMGI, as taught by Kim, so that the system can run efficiently.





         Claims 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (U.S. PG-Publication # 2018/0159935), in view of Xu et al. (U.S. PG-Publication # 2019/0132717), and in view of Dinan et al. (U.S. PG-Publication # 2018/0049073).

          Consider claim 6, and as applied to claim 1 above, Cavalcanti et al. clearly disclose the device as described.
          However, Cavalcanti et al. do not specifically disclose V2X frequency configuration information. 
          In the same field of endeavor, Dinan et al. clearly show:                   
          wherein the V2X configuration information comprises V2X frequency configuration information in the plurality of PLMNs, wherein the V2X frequency configuration information is used for indicating a deployment frequency identifier of the V2X service (par. 296 (The V2X resource configuration information to eNB A (e.g. for Cell A), which may be sent by V2X Server or from eNB B (e.g. Cell B), may comprise information on subframes reserved for V2X services across different frequencies. In an example, the V2X configuration message may include frequency in which V2X is offered, in the example F2, and a bit map showing pattern of V2X subframes reserved for V2X)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show V2X frequency configuration information, as taught by Dinan, so that the system can run efficiently.



          Consider claim 9, and as applied to claim 8 above, Cavalcanti et al. clearly disclose the device as described.
          However, Cavalcanti et al. do not specifically disclose receiving, through a plurality of receivers, the V2X service of the plurality of PLMNs. 
          In the same field of endeavor, Dinan et al. clearly show:                   
          wherein the acquiring, by a UE, V2X configuration information of a plurality of PLMNs comprises: 
          receiving, through a plurality of receivers, the V2X service of the plurality of PLMNs (par. 153 (Reception of downlink broadcast of V2X messages in different carriers /PLMNs may be supported by having multiple receiver chains in the UE), par. 227 (In an example, SPS/V2X feature may indicate configuration of V2X services on a specific band or a band combination….A UE may support different V2X transmission configuration parameters in different frequency bands depending on UE transmitter/receiver capability); or 
          receiving, through a single receiver, the V2X service of the plurality of PLMNs in a time division manner.  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show receiving, through a plurality of receivers, the V2X service of the plurality of PLMNs, as taught by Dinan, so that the system can run efficiently.



          Consider claim 12, and as applied to claim 8 above, Cavalcanti et al. clearly disclose the device as described.
          However, Cavalcanti et al. do not specifically disclose V2X service interest indication information. 
          In the same field of endeavor, Dinan et al. clearly show:                   
          sending, by the UE, an eNB at least one of: capability indication information for indicating a capability of receiving from more than one PLMN, or V2X service interest indication information (fig. 24 (option b: V2X interest indication), par. 303 (FIG. 24 shows an example multi-cell V2X Coordination in different PLMN, Option A with inter-PLMN management signaling and Option B with UE Interest Indication)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show V2X service interest indication information, as taught by Dinan, so that the system can run efficiently.


 
          Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (U.S. PG-Publication # 2018/0159935), in view of Xu et al. (U.S. PG-Publication # 2019/0132717) and Dinan et al. (U.S. PG-Publication # 2018/0049073), and in view of Futaki et al. (U.S. PG-Publication # 20180262887).

          Consider claim 14, and as applied to claim 12 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose the request message carries the V2X service interest indication information. 
          In the same field of endeavor, Futaki et al. clearly show: 
          wherein the acquiring, by a UE, V2X configuration information of a plurality of PLMNs comprises: 
         sending a request message to the eNB, wherein the request message carries the V2X service interest indication information (fig. 4 (402), par. 50 (in response to receiving the V2X support information, the UE 100 or the RSU 120 transmits, to the network 410, V2X terminal information (i.e., V2X UE Information) indicating that the UE 100 or the RSU 120 is interested in the V2X service)) used for indicating a PLMN ID of interest to the UE, a frequency of interest of each of the PLMN IDs and a V2X service identifier of interest to the UE ( fig. 4 (401), par. 44 (The transmission of the V2X support information may implicitly indicate that (a) the V2X service is available. Further, together with the indication of (b) a carrier frequency band to be used for the V2X service, an identifier (e.g., a PLMN identity list) of a network or an identifier (e.g., a V2X area list) of an area in which the V2X service is provided may be transmitted)); and 
         acquiring V2X configuration information of a specified PLMN sent by the eNB, wherein the V2X configuration information of the specified PLMN is configuration information of a PLMN (fig. 4 (403), par. 54 (In Step 403 of FIG. 4, the network 410 (e.g., the eNB 130, the RSU 220, or the V2X controller 150) transmits V2X configuration to the UE 100 or the RSU 120, in response to receiving the V2X UE Information from the UE 100 or the RSU 120)) which belongs to a different operator from the eNB and is located in a same coverage area with the eNB (par. 64 (In the latter case, one V2X SA may be defined by one cell or by a combination of cells. Further, when a UE moves between cells belonging to the same V2X SA (i.e., the UE performs a cell re-selection or handover between the cells), the UE may continue the V2X Service without suspending this service)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show the request message carries the V2X service interest indication information, as taught by Futaki, so that the system can run efficiently. 



         Claims 2, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (U.S. PG-Publication # 2018/0159935),  in view of Xu et al. (U.S. PG-Publication # 2019/0132717), and in view of Xu et al. (U.S. PG-Publication # 20190124623), hereinafter “Xu2”.


          Consider claim 2, and as applied to claim 1 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose plurality of PLMNs are deployed by a plurality of operators in a same area.
          In the same field of endeavor, Xu2 et al. clearly show:
          wherein the plurality of PLMNs are deployed by a plurality of operators in a same area (par. 9 (In another embodiment, the first BM-CN may belong to a first public land mobile network (PLMN) and the second BM-CN may belong to a different second PLMN, or, the first BM-CN may serve a first MBMS service area, and the second BM-CN may serve a second MBMS service area at least partially overlapping with the first MBMS service)).                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show plurality of PLMNs are deployed by a plurality of operators in a same area, as taught by Xu2, so that the system can run efficiently. 



          Consider claim 7, and as applied to claim 3 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose a broadcast multicast service center (BM-SC).
          In the same field of endeavor, Xu2 et al. clearly show:
          wherein the public network element comprises at least one of the following network elements: a Vehicle-to-Everything application server (V2X AS), a broadcast multicast service center (BM-SC) (fig. 1 (102), par. 47 (a Broadcast-Multicast Service Centre (BM-SC) 102)), a multimedia broadcast multicast service gateway (MBMS-GW), a mobility management entity (MME), a multi-cell/multicast coordination entity (MCE) and an evolved node B (eNB). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show a broadcast multicast service center (BM-SC), as taught by Xu2, so that the system can run efficiently. 


          Consider claim 20, and as applied to claim 19 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose receive, through a plurality of receivers, the V2X service of the plurality of PLMNs.
          In the same field of endeavor, Dinan et al. clearly show:
         receive, through a plurality of receivers, the V2X service of the plurality of PLMNs (par. 153 (Reception of downlink broadcast of V2X messages in different carriers /PLMNs may be supported by having multiple receiver chains in the UE), par. 227 (In an example, SPS/V2X feature may indicate configuration of V2X services on a specific band or a band combination….A UE may support different V2X transmission configuration parameters in different frequency bands depending on UE transmitter/receiver capability)); or 
        receive, through a single receiver, the V2X service of the plurality of PLMNs in a time division manner, or
        wherein the processor is configured to receive the V2X configuration information of the plurality of PLMNs sent by a V2X control function,  or
        wherein the processor is configured to: 
             search for V2X configuration information of a specified V2X service according to a PLMN and a frequency of the specified V2X service indicated by an acquired SIB15; 
             report at least one of the frequency and the V2X configuration information to an evolved node B (eNB); and 
            receive the V2X service corresponding to the V2X configuration information of the specified V2X service sent by the eNB. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show receiving, through a plurality of receivers, the V2X service of the plurality of PLMNs, as taught by Dinan, so that the system can run efficiently.



         Claims 5, 13, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (U.S. PG-Publication # 2018/0159935), in view of Xu et al. (U.S. PG-Publication # 2019/0132717) and Dinan et al. (U.S. PG-Publication # 2018/0049073), and in view of Lee et al. (U.S. PG-Publication # 2017/0273057).

          Consider claim 5, and as applied to claim 1 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose MBMS.
          In the same field of endeavor, Dinan et al. clearly show MBMS (par. 119 (Media Broadcast Multicast Service (MBMS) reception)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show MBMS, as taught by Dinan, so that the system can run efficiently. 
          However, Cavalcanti and Dinan do not specifically disclose multicast scheduling information (MSI).
          In the same field of endeavor, Lee et al. clearly show:
          wherein the V2X configuration information comprises: multimedia broadcast multicast service (MBMS) control information, wherein the MBMS control information comprises at least one of: a system information block 13 (SIB13), a SIB15, a SIB 20, a multicast control channel (MCCH), a single cell-multicast control channel (SC-MCCH) or multicast scheduling information (MSI) (par. 36 (a multicast channel (MCH) used for multicast or broadcast service transmission), par. 98 (Regarding reception of multiple DL carriers for multiple PLMNs, the UE may monitor MSI or PDCCH from multiple DL carriers)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, show MBMS, as taught by Dinan, and show multicast scheduling information (MSI), as taught by Lee, so that the system can run efficiently. 



         Consider claim 13, and as applied to claim 12 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose receiving the V2X service of a high priority.
          In the same field of endeavor, Lee et al. clearly show:
          wherein the acquiring a V2X service according to the V2X configuration information of the plurality of PLMNs comprises at least one of: 
         receiving the V2X service of a high priority (par. 7 (In LTE-based V2X, PC5-based V2V has been given highest priority)); and 
         receiving the V2X service corresponding to the capability indication information, wherein the capability indication information carries one of: 
               a plurality of PLMN identifiers (IDs) or 
               a plurality of frequency identifiers of the plurality of PLMNs from which the UE receives simultaneously.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show receiving the V2X service of a high priority, as taught by Lee, so that the system can run efficiently. 
 

          Consider claim 17, and as applied to claim 15 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose MSI.
          In the same field of endeavor, Lee et al. clearly show:
          multimedia broadcast multicast service (MBMS) control information, wherein the MBMS control information comprises at least one of: 
          a system information block 13 (SIB13), 
          a SIB15, 
          a SIB 20, 
          a multicast control channel (MCCH), 
          a single cell-multicast control channel (SC-MCCH) or 
          multicast scheduling information (MSI) (par. 36 (a multicast channel (MCH) used for multicast or broadcast service transmission), par. 98 (Regarding reception of multiple DL carriers for multiple PLMNs, the UE may monitor MSI or PDCCH from multiple DL carriers)), or, 
         wherein the V2X configuration information comprises V2X frequency configuration information in the plurality of PLMNs, wherein the V2X frequency configuration information is used for indicating a deployment frequency identifier of the V2X service. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show MSI, as taught by Lee, so that the system can run efficiently. 



           Consider claim 23, and as applied to claim 19 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose receiving the V2X service of a high priority.
          In the same field of endeavor, Lee et al. clearly show:
        wherein the processor is further configured to send an eNB at least one of: 
        capability indication information for indicating a capability of receiving from more 
        than one PLMN, or 
        V2X service interest indication information, 
wherein the processor is configured to perform at least one of followings: 
        receiving the V2X service of a high priority (par. 7 (In LTE-based V2X, PC5-based V2V has been given highest priority)); or 
        receiving the V2X service corresponding to the capability indication information,       
        wherein the capability indication information carries one of: 
            a plurality of PLMN identifiers (IDs) or a plurality of frequency identifiers of the     
            plurality of PLMNs from which the V2X service is received simultaneously, or, 
wherein the processor is configured to: 
            send a request message to the eNB, wherein the request message carries the V2X service interest indication information used for indicating a PLMN ID of interest to a UE, a frequency of interest of each of the PLMN IDs and a V2X service identifier of interest to the UE; and acquire V2X configuration information of a specified PLMN sent by the eNB, wherein the V2X configuration information of the specified PLMN is configuration information of a PLMN different from a PLMN of the eNB and is located in a same coverage area with the eNB. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show receiving the V2X service of a high priority, as taught by Lee, so that the system can run efficiently. 




         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (U.S. PG-Publication # 2018/0159935), in view of Xu et al. (U.S. PG-Publication # 2019/0132717), and in view of Khoryaev et al. (U.S. PG-Publication # 2018/0242190). 


          Consider claim 10, and as applied to claim 8 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose the plurality of PLMNs sent by a V2X control function.
          In the same field of endeavor, Khoryaev et al. clearly show:
         wherein the acquiring, by a UE, V2X configuration information of a plurality of PLMNs comprises: 
          receiving the V2X configuration information of the plurality of PLMNs sent by a V2X control function (par. 31 (The network may comprise a separate V2X control function for each PLMN. The V2X control functions communicate with the V2X server via an interface V2. As shown in FIG. 2, in some implementations, a single V2X server serves a number of PLMNs)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show the plurality of PLMNs sent by a V2X control function, as taught by Khoryaev, so that the system can run efficiently.




         Claim 11  rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (U.S. PG-Publication # 2018/0159935), in view of Xu et al. (U.S. PG-Publication # 2019/0132717), Jung et al. (U.S. PG-Publication # 2019/0045576), and Futaki et al. (U.S. PG-Publication #2018/0262887), and in view of Hua et al. (U.S. PG-Publication # 2019/0082352).


           Consider claim 11, and as applied to claim 8 above, Cavalcanti et al. clearly disclose the Vehicle-to-Everything (V2X) service configuration method as described.
          However, Cavalcanti et al. do not specifically disclose searching for the V2X configuration information.
          In the same field of endeavor, Jung et al. clearly show:
          searching for the V2X configuration information of a specified V2X service according to a PLMN (par. 106 (When UE is initially powered on, the UE searches for available Public Land Mobile Networks (PLMNs) and selects a proper PLMN from which the UE is able to be provided with service));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, and show searching for the V2X configuration information, as taught by Jung, so that the system can run efficiently.
           However, Cavalcanti and Jung do not specifically disclose a frequency of the specified V2X service.
          In the same field of endeavor, Futaki et al. clearly show: 
          a frequency of the specified V2X service indicated by a SIB15 acquired by the UE (fig. 4 (401), par. 44 (The transmission of the V2X support information may implicitly indicate that (a) the V2X service is available. Further, together with the indication of (b) a carrier frequency band to be used for the V2X service, an identifier (e.g., a PLMN identity list) of a network or an identifier (e.g., a V2X area list) of an area in which the V2X service is provided may be transmitted)), and
          reporting at least one of the frequency and the V2X configuration information to an evolved node B (eNB) (par. 51 (The V2X UE Information may indicate at least one of: (a) the UE 100 or the RSU 120 is interested in the V2X service; (b) the UE 100 or the RSU 120 desires to use the V2X service; (c) a frequency band that the UE 100 or the RSU 120 supports for the V2X service; (d) a frequency band available to the UE 100 or the RSU 120 for the V2X service)); and 
          receiving the V2X service corresponding to the V2X configuration information of the specified V2X service sent by the eNB (fig. 4 (403), par. 54 (In Step 403 of FIG. 4, the network 410 (e.g., the eNB 130, the RSU 220, or the V2X controller 150) transmits V2X configuration to the UE 100 or the RSU 120, in response to receiving the V2X UE Information from the UE 100 or the RSU 120)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, show searching for the V2X configuration information, as taught by Jung, and show a frequency of the specified V2X service, as taught by Futaki, so that the system can run efficiently.
           However, Cavalcanti, Jung and Futaki do not specifically disclose SIB15.
           In the same field of endeavor, Hua et al. clearly show: 
           SIB15 (par. 84 (In this case, the base station may notify, by using broadcast signaling, UE in a cell of the corresponding supported carrier list and a service type (for example, a SIB15 in the LTE system) corresponding to a supported carrier, where the carrier list may not include the carrier used by the base station. After receiving the information of the carrier requested for use, the UE uses signaling to notify the base station that the UE requests to use the carrier corresponding to the V2X service), par. 104 (In the signaling, optionally, an operator identifier, a cell identifier, or a temporary mobile group identity of each V2X carrier requested for use may be reported, and the reported carrier list may be carried in downlink broadcast signaling (for example, a SIB15 in the LTE) sent by a serving base station, or may be pre-configured by the UE)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate Vehicle-to-Everything (V2X) service configuration method, as taught by Cavalcanti, show searching for the V2X configuration information, as taught by Jung, show a frequency of the specified V2X service, as taught by Khoryaev, and show SIB15, as shown by Hua, so that the system can run efficiently.






                                       Response to Amendment


            Applicant's arguments filed on 3/8/2021, with respect to claim 1, on pages 8-12 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Cavalcanti does not teach or suggest “acquiring V2X configuration information sent by a plurality of public land mobile networks”. The Examiner has modified the response with a new reference which provides “acquiring V2X configuration information sent by a plurality of public land mobile networks”. See the above rejections of claim 1, for the relevant interpretation and citations found in Xu, disclosing the missing limitation.  








Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
December 2, 2020